IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00114-CR

                    IN RE ROBERT DANIEL RODRIGUEZ


                                Original Proceeding
                                  ______________

                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 27018


                           MEMORANDUM OPINION

      In this original proceeding filed on April 19, 2022, relator, Robert Daniel Rodriguez

seeks to compel the respondent, the Judge of the 12th Judicial District Court of Walker

County, to rule on relator’s “Defendents Motion Requesting State to Modify Judgement

of Sentence in a New Punishment Hearing."

      While, according to relator, the motion has been pending more than 120 days,

relator makes no sworn statement in the motion and provides no documents that would

indicate that he has done anything in an effort to draw the pending motion to the

respondent’s attention during that time. The trial court's duty to rule on a party's motion

generally does not arise until the movant has brought the motion to the court's attention.
In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding). Mandamus

will not lie unless the movant establishes that he has done so and that the trial court then

fails or refuses to rule within a reasonable time. Id. The mere filing of a matter with the

clerk is not enough. See In re Flores, No. 04-03-00449-CV, 2003 Tex. App. LEXIS 5263 (Tex.

App.—San Antonio Jun. 25, 2003, orig. proceeding) (mem. op.); see also In re Keeter, No.

10-19-00277-CR, 2019 Tex. App. LEXIS 7851, at *2 (Tex. App.—Waco Aug. 28, 2019, orig.

proceeding) (not designated for publication).

       Accordingly, relator’s petition for a writ of mandamus to compel the trial court to

rule on relator’s “Defendents Motion Requesting State to Modify Judgement of Sentence

in a New Punishment Hearing" is denied.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed April 27, 2022
Do not publish
[OT06]




In re Rodriguez                                                                       Page 2